Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/263,160 filed on 01/26/2021. This application is a 371 of PCT/CN2018/103115, filed on 08/30/2018, which claims foreign priority of CN201810845451.3, filed on 07/27/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Restriction/Election
Applicant’s election without traverse of Group II, Claims 2 – 5 in the reply filed on 06/28/2022 is acknowledged. Claims 1 and 6 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I (Claim 1)(a product) and Group III (claims 6 – 10)(a method of characterizing).
	
	
Claim Objections
Claim 2 is objected to because of the following informalities:  In step 4 the powder is referred to as “an oxide dispersion strengthened powder” and in step 5 it states “the obtained oxide dispersion strengthened iron-based alloy powder”, for clarity purposes, step 4 should also state “an oxide dispersion strengthened iron-based alloy powder” to match the language in step 5.  
Claim 5 is objected to because of the following informalities: the preamble of claim 5 states “the method for preparation the multi-scale” whereas claims 2 – 4 have a preamble that states “the method for preparing the multi-scale”.

Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Regarding claim 2, the phrases of “sealing the milling can” and “vacuuming the milling can” are indefinite. Specifically, the sealing of milling can would indicate that nothing could be removed or enter the milling can, therefore, it is unclear how a subsequent vacuuming step could take place after the milling can was sealed. For purposes of examination, it is interpreted that the phrase refers to closing the milling can after the powder is added, which can be subsequently vacuumed to be filled with inert gas. 

Claim 2 recites the limitation "the milling ball with diameters of".  There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no prior reference to “milling balls with diameters of”, only “milling balls”. To clarify the phrase, the examiner respectfully recommends the language of “wherein the milling balls have diameters of”. 

Claim 2 recites the limitation "the powder materials".  There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no prior reference to “the powder materials”. To be clear, while “the powder materials” appears to reference the mixed Y2O3 and pre-alloyed iron-based powder, said mixture is not previously referred to as powder materials so it is unclear whether “the powder materials” references this mixture or something else not claimed.

Regarding claim 2, the phrase “are compatible according to” is indefinite. It is not clear what the metes and bounds of the word “compatible” are. To clarify, it is not clear whether the word “compatible” is limiting that the millings ball must be present in those ratios or that the phrase is optional and that any milling balls that are added in the diameter ranges must be in the mass ratio. To further clarify the phrase, the examiner recommends removing the wording “are compatible”. 

Regarding claim 4, the phrase “a protective gas is argon” is unclear. Specifically, the milling can is filled with “an inert gas” after vacuuming, but it is unclear the “an inert gas” and “a protective gas” are meant to be the same thing, or whether two separate inert/protective gasses are added to the milling can. For purposes of examination, it is interpreted that “an inert gas” and “a protective gas” are the same thing such that the inert gas filled into the milling can is argon. 

Claims 3 and 5 are rejected by virtue of dependency


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 4 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 – 5 of copending Application No. 17/263,559 in view of Chen (CN104651703, using espacenet translation). 
	The copending application claims the same steps as the currently claimed invention’s Steps 1 – 4 [see Claim 3 of copending application]. The copending application also claims an oxide dispersion strengthened (ODS) iron-based alloy powder that meets the claimed oxide dispersion strengthened iron-based alloy powder [see claim 3 of copending application]. The copending application claims the same limitations as claim 4 of currently claimed invention [see claim 4 of copending application] and the same limitations of claim 5 [see claim 5 of copending application]. 
	The copending application does not claim the limitations of Step 5 in the currently claimed invention. 
	Chen teaches a method of forming an oxide dispersion strengthened iron-based alloy including yttrium and titanium [0012, 0013]. Chen teaches that following the creation of the ODS powder, it is prepared by consolidation and forming [0012]. Chen teaches that the consolidation and formation are done by hot extruding at 900 – 1100°C, which falls within the claimed range, at a ratio of 6 – 15:1 which falls within the claimed range [0024]. Following hot extrusion, hot-rolling is performed at a temperature range of 900 – 1200°C, which overlaps with the claimed range at a total deformation of 50 – 80%, which overlaps with the claimed range [0026]. Lastly, annealing is performed at a temperature range of 1000 – 1300°C, which overlaps with the claimed range for 1 – 2, which falls within the claimed range, and there is a reasonable expectation that following the annealing, the formed product is cooled to room temperature [0027].
	it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Copending application 17/263,559 and combined it with the consolidation and formation steps as disclosed by Chen (hot-extrusion, hot-rolling, and annealing), in order to produce a desired product. Given that the copending application and Chen are directed to ODS iron-based powder, a person of ordinary skill in the art would have a reasonable expectation of success in combining the ODS powder created by the steps of the copending application with the consolidation and formation steps of Chen, to achieve predictable results. 
	
The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

This is a provisional nonstatutory double patenting rejection.

Relevant Prior Art
The prior art made of record and is considered pertinent to applicant's disclosure.
US2015/0252458 – ODS iron-based powder with Cr, Ti, and Y2O3 for nuclear powder system
US 7,361,235 – ODS ferritic steel with Cr, Ti, and W and Y2O3 produced by mechanical alloying
US 7,273,584 – ODS steel with oxide particles produced including using extrusion and heat treatment
US 4,963,200 – ODS ferritic steel with Cr and W, and alloyed with Y2O3 and TiO2. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735